—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiff’s motion for a preliminary injunction in this action to enforce the "Secrecy, Noncompetition and Invention Agreement” entered into between plaintiff and defendant, its former employee. Plaintiff failed to demonstrate a likelihood of ultimate success on the merits, irreparable injury if injunctive relief were not granted, and a balancing of the equities in its favor (see, Newco Waste Sys. v Swartzenberg, 125 AD2d 1004, 1005; Watmet, Inc. v Robinson, 116 AD2d 998, 999). "It is well established that restrictive covenants contained in employment contracts that tend to prevent an employee from pursuing a similar vocation after termination are disfavored in the law” (Pezrow Corp. v Seifert, 197 AD2d 856, Iv dismissed and *1055denied 83 NY2d 798, citing Columbia Ribbon & Carbon Mfg. Co. v A-l-A Corp., 42 NY2d 496, 499). Such restrictive covenants will not be enforced " 'unless necessary to protect the trade secrets, customer lists or good will of the employer’s business, or perhaps when the employer is exposed to special harm because of the unique nature of the employee’s services’ ” (Pezrow Corp. v Seifert, supra, at 856-857, quoting American Broadcasting Cos. v Wolf, 52 NY2d 394, 403). "[I]t is the utilization of confidential information constituting a breach of trust, and not the mere knowledge of a business’s intricacies, which is prohibited” (Newco Waste Sys. v Swartzenberg, supra, at 1005). "[Ajbsent any wrongdoing * * * [an employee] should [not] be prohibited from utilizing his knowledge and talents in [his] area [of expertise]” (Reed, Roberts Assocs. v Strauman, 40 NY2d 303, 309, rearg denied 40 NY2d 918).
Defendant’s position as an epoxy rig operator is not highly compensated and requires no unique skills or specialized training. Defendant thus is not a "unique” or "irreplaceable” employee whose departure caused plaintiff special harm (Newco Waste Sys. v Swartzenberg, supra, at 1005). Similarly, defendant was not shown to have knowledge of trade secrets or to have threatened disclosure of such secrets to his new employer to plaintiff’s disadvantage. (Appeal from Order of Supreme Court, Erie County, Ball, J.H.O.—Preliminary Injunction.) Present—Denman, P. J., Pine, Fallon, Callahan and Davis, JJ.